DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims -24, 17, 18, 20-22, 25, 27, 32-62, 64-66 have been canceled. Claims 67-70 have been added. Claims 1, 15, 16, 19, 23, 24, 26, 28-31, 63, 67-70 are pending. 
Applicant's arguments filed 1-14-21 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant elected Group I, claims 1, 2, 5, 15, 16, 19, 23, 24, without traverse in the reply filed on 6-21-21. Group III, claim 31, was recombined with Group I. 
Claims 26, 28-30, 63 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-21-21. 
Claims 1, 15, 16, 19, 23, 24, 31, 67-70 are under consideration. 

Election/Restrictions

transfecting the isolated mammalian iPS or ES cell with a vector encoding a DUXC family protein operably linked to an inducible promoter [pg 104, para 326], and 
inducing expression of the DUXC family protein for less than 16 hours---.
Claim 15 can be written more clearly as ---The method of claim 1, further comprising transfecting an isolated mammalian somatic cell with at least one vector encoding Oct4, Sox2, Klf4 and cMyc such that the isolated mammalian iPS cell is obtained---. 
Claim 31 can be written more clearly as ---A method of making a cloned mammalian embryo that expresses an exogenous DUXC family protein, the method comprising: 
transfecting an isolated somatic cell with a vector encoding an exogenous DUXC family protein operably linked to an inducible promoter; 
transferring the nucleus of the somatic cell into an enucleated mammalian oocyte such that a cloned mammalian embryo that expresses an exogenous DUXC family protein is obtained---. It is unclear, however, when expression of the DUXC family protein is induced. 

Claim Rejections - 35 USC § 112
Claims 1, 15, 16, 19, 23, 24, 31 remain and claims 67-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
The rejection regarding expressing DUXC family proteins in any starting material as broadly encompassed by claim 1 has been withdrawn because the claims have been limited to using an iPS or ES cell as the starting material. 
The specification lacks written description for “induced for less than 16 hours in a 24 hour period” in claim 1 and 31. Pg 108-109 is limited to “limiting the overall time to an amount shorter than the time needed to kill the cells, approximately 16 hrs of induction”. There is no contemplation that the 16 hrs must be “in a 24 hour period” as claimed. Accordingly, the concept lacks written description. 
The specification lacks written description for making induced pluripotent stem (iPS) or embryonic stem (ES) cell using iPS or ES cells as the starting material and “expressing a DUXC family protein in the cell” as claimed. The sole disclosed purpose of expressing a DUXC family protein in a mammalian iPS or ES cell as required in claim 1 is to make the cell totipotent (pg 2, para 8). The specification does not “make” an iPS or ES cells by expressing a DUXC family protein as broadly encompassed by claim 1 because the starting material is an iPS or ES cell. iPS cells are made by reprogramming somatic cells, and ES cells are made by isolating them from embryos. iPS and ES cells are not made using iPS or ES cells as the starting material. Accordingly, the specification lacks written description for using iPS or ES cells as the starting material make iPS or ES cells as broadly encompassed by claim 1. 
The specification lacks written description for making/using any mammalian induced pluripotent stem (iPS) or embryonic stem (ES) cell by “expressing a DUXC family protein in the cell” as broadly encompassed by claim 1 other than transfecting an isolated mouse or human iPS or ES cell with a vector encoding a DUXC family protein. Claim 1 is drawn to a method expressing a DUXC family protein in a mammalian iPS or ES cells for less than 16 hours in a 24 hour period. Claims 1 and 31 encompass any species of mammalian cell. Claim 19 requires the cells are from a human, non-human primate, mouse, pig, dog, cow, sheep, or horse cell. Claim 1 encompasses endogenous wild-type expression of a DUXC family protein, inducing “overexpression” of an endogenous DUXC family protein, or expressing an exogenous DUXC family protein. The specification is limited to assaying DUX4 in mouse (pg 100, Example 1; pg 109, Example 3; pg 127, Example 4; pg 127, Example 5; pg 135, Example 6) and human cells (pg 100 Example 1; pg 108, Example 2; pg 109, Example 3; pg 127, Example 5; pg 135, Example 6). The specification does not correlate the mouse or human iPS cells to any other mammalian cells or any other non-human primate, pig, dog, cow, sheep, or horse cell. Accordingly, the specification lacks written description for performing the method in any species of mammal iPS or ES as broadly encompassed by claim 1 other than mouse or human. 
The sole disclosed purpose of expressing a DUXC family protein in a mammalian iPS or ES cell as required in claim 1 is to make the cell totipotent (pg 2, para 8). However, the specification lacks written description for expressing a DUXC family 
The specification lacks written description for using any DUXC family protein in the method of claim 1 other than DUX4. The specification uses the phrase “DUXC family” on pg 2, para 8 & 10; pg 119, para 363), and Leidenroth (BMC Evol. Biol., 2010, Vol. 10, No. 364, pg 1-13) teaches the DUXC family of proteins includes DUXA, DUXB, DUXC, and DUX4. The specification and the art at the time of filing do not teach any “DUXC family” protein capable of causing “a transcriptome more characteristic of a less differentiated state” other than DUX4 (Knopp, J. Cell Science, 2016, Vol. 129, pg 3816-3831). The specification does not correlate DUX4 to DUXA DUXB or DUXC described by Leidenroth. Accordingly, the specification lacks written description for using any DUXC family protein in the method of claim 1 other than DUX4. 
The specification lacks written description for further expressing Oct4, Sox2, Klf4 and cMyc in iPS or ES cells as broadly encompassed by claim 15 other than when making iPS cells. The specification and the art at the time of filing is limited to expressing Oct4, Sox2, Klf4, and cMyc in somatic cells to make iPS cells; this is followed by expressing DUX4 using a lentivirus to obtain totipotent cells. The specification does not correlate making iPS cells first followed by expressing DUX4 to 
The specification lacks written description for further expressing a DNA methyltransferase (DNMT), a histone dimethylase activator, and/or a H3K9 methyltransferase inhibitor as broadly encompassed by claim 16. The specification does not teach any species of DNA methyltransferase (DNMT), a histone dimethylase activator, and/or a H3K9 methyltransferase inhibitor. The specification does not teach using any of them in combination with Oct4, Sox2, Klf4 and cMyc for making iPS cells. The specification does not teach using them in combination with expressing DUX4 for making pluripotent cells totipotent. Accordingly, the specification lacks written description for further expressing a DNA methyltransferase (DNMT), a histone dimethylase activator, and/or a H3K9 methyltransferase inhibitor as broadly encompassed by claim 16.
The specification lacks written description for expressing a DUXC protein in “an enucleated mammalian oocyte that has had the nucleus of a mammalian somatic cell transferred into it” as required in claim 31 for reasons cited above regarding any type of cell other than mouse and human cells and any DUXC family protein other than DUX4. 
The specification lacks written description for expressing a mammalian DUXC family protein in a mammalian embryo in which the nucleus of a mammalian somatic cell has been transferred into an enucleated mammalian oocyte as required in claim 31. Claim 31 is drawn to “method for making a mammalian cloned somatic cell nuclear mammalian DUXC protein in an enucleated mammalian oocyte that has had the nucleus of a mammalian somatic cell transferred into it, thereby making a mammalian cloned SCNT embryo”. First, the preamble and method steps are not clearly set forth and do not result in a genetically modified mammalian embryo (see 112/2nd). Second, the specification contemplates using DUX-expressing cells for SCNT experiments (pg 127, para 391; pg 98, para 310); however, the specification does not disclose the structure or function of the cloned oocyte or an embryo made using the cloned oocyte. An adequate written description of an SCNT embryo (or oocyte) made using DUX-expressing somatic cells requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the SCNT embryo (or oocyte) made using DUX-expressing somatic cells. It is not sufficient to define a SCNT embryo solely by its principal biological property, i.e. made using DUX-expressing somatic cells, because disclosure of no more than that, as in the instant case, is simply a wish to know the structure/function of any SCNT embryos that is made using DUX-expressing somatic cells. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all SCNT embryos made using DUX-expressing somatic cells without defining what means will do is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. 
Claim 69, which limits “the cell” to a SCNT cell, is rejected for reasons set forth above. 
Response to arguments

Applicants point to Example 4, pg 127, which is limited to injecting “DUX-expressing mouse embryonic stem cells” into morulas and incubated until blastocysts developed. 

Claims 1, 15, 16, 19, 23, 24, 31 remain and claims 67-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for expressing a DUXC family protein in a cell, does not reasonably provide enablement for expressing a DUXC family protein in an iPS or ES cell such that totipotent cells are obtained, performing the method in any species of cells other than mouse and humans, or using any DUXC family protein other than DUX4 to obtain trophectoderm and inner cell mass incorporation (pg 4, para 17; pg 10, par 49, Fig. 17; pg 14, para 63, Fig. 31; pg 127, Example 4, para 390). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The specification does not enable making induced pluripotent stem (iPS) or embryonic stem (ES) cell using iPS or ES cells as the starting material and “expressing is an iPS or ES cell. iPS cells are made by reprogramming somatic cells, and ES cells are made by isolating them from embryos. iPS and ES cells are not made using iPS or ES cells as the starting material. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to use iPS or ES cells as the starting material and “expressing a DUXC family protein in the cell” to make iPS or ES cells as broadly encompassed by claim 1. 
The specification does not enable making/using any mammalian induced pluripotent stem (iPS) or embryonic stem (ES) cell by “expressing a DUXC family protein in the cell” as broadly encompassed by claim 1 other than transfecting an isolated mouse or human iPS or ES cell with a vector encoding a DUXC family protein. Claim 1 is drawn to a method expressing a DUXC family protein in a mammalian iPS or ES cells for less than 16 hours in a 24 hour period. Claims 1 and 31 encompass any species of mammalian cell. Claim 19 requires the cells are from a human, non-human primate, mouse, pig, dog, cow, sheep, or horse cell. Claim 1 encompasses endogenous wild-type expression of a DUXC family protein, inducing “overexpression” of an endogenous DUXC family protein, or expressing an exogenous DUXC family protein. The specification is limited to assaying DUX4 in mouse (pg 100, Example 1; pg 109, Example 3; pg 127, Example 4; pg 127, Example 5; pg 135, Example 6) and human cells (pg 100 Example 1; pg 108, Example 2; pg 109, Example 3; pg 127, Example 5; 
The sole disclosed purpose of expressing a DUXC family protein in a mammalian iPS or ES cell as required in claim 1 is to make the cell totipotent (pg 2, para 8). However, the specification does not enable expressing a DUXC family protein in a mammalian iPS or ES cell such that a totipotent state occurs as broadly encompassed by claim 1. “Totipotency is defined in Wikipedia as the ability of a single cell to divide and produce all the differentiated cells in an organism, including extraembryonic tissues” Mitalipov (Adv Biochem Eng Biotechnol., 2009, Vol. 114, pg 185-199). Morgani (Cell Reports, 2013, Vol. 3, pg 1945-1957) tested for totipotency in a cell culturing using extraembryonic (i.e. umbilical and placental tissue) cell markers such as HEX (abstract). However, the specification defines the term differently “in reference to [somatic cell nuclear transfer (SCNT)] – pg 34 of the specification teaches: “The term ‘totipotent’ as used herein in reference to SCNT embryos refers to SCNT embryos that can develop into a live born animal and also in reference to the reprogramming methods refers to a cell that retains the ability to become any embryonic or extraembryonic cell type. Totipotent cells are also cells that are in a 2-cell or 4-cell, early cleavage state” (para 140). The specification has a section entitled “Obtaining totipotent cells” (pg 87-92) which discusses performing the method claimed in ES cells, iPS cells, and cells obtained after somatic cell nuclear transfer. The section then goes on to discuss 
The specification does not enable using any DUXC family protein in the method of claim 1 other than DUX4. The specification uses the phrase “DUXC family” on pg 2, para 8 & 10; pg 119, para 363), and Leidenroth (BMC Evol. Biol., 2010, Vol. 10, No. 364, pg 1-13) teaches the DUXC family of proteins includes DUXA, DUXB, DUXC, and DUX4. The specification and the art at the time of filing do not teach any “DUXC family” protein capable of causing “a transcriptome more characteristic of a less differentiated state” other than DUX4 (Knopp, J. Cell Science, 2016, Vol. 129, pg 3816-3831). The specification does not correlate DUX4 to DUXA DUXB or DUXC described by 
The specification does not enable further expressing Oct4, Sox2, Klf4 and cMyc in iPS or ES cells as broadly encompassed by claim 15 other than when making iPS cells. The specification and the art at the time of filing is limited to expressing Oct4, Sox2, Klf4, and cMyc in somatic cells to make iPS cells; this is followed by expressing DUX4 using a lentivirus to obtain totipotent cells. The specification does not correlate making iPS cells first followed by expressing DUX4 to expressing Oct4, Sox2, Klf4, cMyc, and the DUXC family protein together as required by claim 15. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to express Oct4, Sox2, Klf4, cMyc, and the DUXC family protein as required in claim 15; expressing Oct4, Sox2, Klf4, and cMyc should be limited to making the iPS cell.
The specification does not enable further expressing a DNA methyltransferase (DNMT), a histone dimethylase activator, and/or a H3K9 methyltransferase inhibitor as broadly encompassed by claim 16. The specification does not teach any species of DNA methyltransferase (DNMT), a histone dimethylase activator, and/or a H3K9 methyltransferase inhibitor. The specification does not teach using any of them in combination with Oct4, Sox2, Klf4 and cMyc for making iPS cells. The specification does not teach using them in combination with expressing DUX4 for making pluripotent cells totipotent. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to express a DNA 
The specification does not enable expressing a DUXC protein in “an enucleated mammalian oocyte that has had the nucleus of a mammalian somatic cell transferred into it” as required in claim 31 for reasons cited above regarding any type of cell other than mouse and human cells and any DUXC family protein other than DUX4. 
The specification does not enable expressing a mammalian DUXC family protein in a mammalian embryo in which the nucleus of a mammalian somatic cell has been transferred into an enucleated mammalian oocyte as required in claim 31. Claim 31 is drawn to “method for making a mammalian cloned somatic cell nuclear transfer (SCNT) embryo comprising expressing a mammalian DUXC protein in an enucleated mammalian oocyte that has had the nucleus of a mammalian somatic cell transferred into it, thereby making a mammalian cloned SCNT embryo”. First, the preamble and method steps are not clearly set forth and do not result in a genetically modified mammalian embryo (see 112/2nd). Second, the specification contemplates using DUX-expressing cells for SCNT experiments (pg 127, para 391; pg 98, para 310); however, the specification does not disclose the structure or function of the cloned oocyte or an embryo made using the cloned oocyte. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to use a cloned SCNT embryo expressing a DUXC protein in an enucleated mammalian oocyte that has had the nucleus of a mammalian somatic cell transferred into it. 
Claim 69, which limits “the cell” to a SCNT cell, is rejected for reasons set forth above.

Claims 1, 15, 16, 19, 23, 24, 31 remain and claims 67-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how claim 1 can be a method of making an iPS or ES cell because the starting material is an iPS or ES cell. It is unclear how expression of a DUXC family protein makes an iPS or ES cell when the starting material is an iPS or ES cell. If applicants are attempting to make an iPS or ES that expresses an exogenous DUXC protein, the claim should have an active step of ---transfecting an isolated mammalian iPS or ES cell with a vector encoding an exogenous DUXC family protein such that an iPS or ES cell that expresses the exogenous DUXC family protein is obtained---. 
The metes and bounds of “an early cleavage-like state” in claim 5 are indefinite because the metes and bounds of “early” cleavage are unclear and because it is unclear when a “state” is enough like an “early cleavage state” to be considered an “early cleavage-like state”. The structures and function that define an “early cleavage state” are not disclosed, ergo the structures and functions that define an “early cleavage-like state” are not disclosed. Accordingly, those of skill would not be able to determine when they had achieved a totipotent cell in an “early cleavage-like state”. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The phrase “early cleavage-like state” does not further limit the totipotent cell because it is broader than totipotent cells. The phrase “early cleavage state” refers to any cells present during early cleavage of an embryo and is not limited to totipotent cells. While a totipotent cell may be present in an “early cleavage-like state” embryo, the phrase does not further limit the structure or function of the totipotent cell; it merely indicates the stage of development of the embryo as a whole. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, 19, 23 under 35 U.S.C. 102a1 as being anticipated by Knopp (J. Cell Science, 2016, Vol. 129, pg 3816-3831) has been withdrawn because Knopp did not teach the expression of DUX4 was “induced for less than 16 hours in a 24 hour period” as required in claim 1. 

Claim Rejections - 35 USC § 103

The rejection of claims 1, 2, 5, 15, 16, 19, 23 under 35 U.S.C. 103 as being unpatentable over Reik (20160186207) in view of Knopp (J. Cell Science, 2016, Vol. 129, pg 3816-3831) has been withdrawn because Reik and Knopp did not teach the expression of DUX4 was “induced for less than 16 hours in a 24 hour period” as required in claim 1. 
The rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Reik (20160186207) in view of Knopp (J. Cell Science, 2016, Vol. 129, pg 3816-3831) as applied to claims 1, 2, 5, 15, 16, 19, 23 and further in view of Rohani (Stem Cell Res., 2016, Vol. 16, pg 662-672) has been withdrawn because Reik, Knopp, and Rohani did not teach the expression of DUX4 was “induced for less than 16 hours in a 24 hour period” as required in claim 1.. 
The rejection of claims 1, 2, 5, 19, 23, 31 under 35 U.S.C. 103 as being unpatentable over Barberi (Nature Biotech., 2003, Vol. 21, No. 10, pg 1200-1207) in view of Knopp (J. Cell Science, 2016, Vol. 129, pg 3816-3831) has been withdrawn because Barberi and Knopp did not teach the expression of DUX4 was “induced for less than 16 hours in a 24 hour period” as required in claim 1. 
The rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Barberi (Nature Biotech., 2003, Vol. 21, No. 10, pg 1200-1207) in view of Knopp (J. Cell 

A) Claims 1, 15, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Morgani (Cell Reports, 2013, Vol. 3, pg 1945-1957) in view of Knopp (J. Cell Science, 2016, Vol. 129, pg 3816-3831) and Bosnakovski (EMBO, 2008, Vol. 27, pg 2766-2779). 
Morgani cultured mouse ES cells such that totipotent cells were obtained (abstract). 
Morgani did not teach expressing a DUXC family protein in the cells as required in claim 1. 
However, Knopp transfected cells with a nucleic acid sequence encoding DUX4 (pg 3829, col. 1, Dux4 constructs; Retroviral transduction) to “orchestrate a transcriptome more characteristic of a less differentiated state” (pg 3817, col. 1, end of last full para). DUX4 is a DUXC family protein (pg 21, para 79) as required in claim 1.
And Bosnakovski taught controlling DUX4 expression using an inducible system for 16 hours (pg 2774, Fig. 5C). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to culture mouse ES cells such that totipotent cells were obtained as described by Morgani using DUX4 described by Knopp and an inducible system for 16 hours as described by Bosnakovsk. Those of ordinary skill in the art at the time of filing would 
The ES cells inherently express Oct4, Sox2, Klf4 and cMyc as required in claim 15 because they are pluripotent cell. Claim 15 as amended no longer requires an active step of expressing Oct4, Sox2, Klf4 and cMyc (as found in the process of making iPS cells).
The cell is mouse as required in claim 19. 
The systems of Knopp and Bosnakovski each require a nucleic acid sequence encoding DUX4 as required in claim 23. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

B) Claims 1, 15, 16, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Reik (20160186207) in view of Knopp (J. Cell Science, 2016, Vol. 129, pg 3816-3831) and Bosnakovski (EMBO, 2008, Vol. 27, pg 2766-2779). 
Reik reprogrammed cells into a totipotent state using a TET family gene (abstract). 
Reik did not teach expressing a DUXC family protein in the cells as required in claim 1. 
However, Knopp transfected cells with a nucleic acid sequence encoding DUX4 (pg 3829, col. 1, Dux4 constructs; Retroviral transduction) to “orchestrate a 
And Bosnakovski taught controlling DUX4 expression using an inducible system for 16 hours (pg 2774, Fig. 5C). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to reprogram cells into a totipotent state as described by Reik using DUX4 described by Knopp. Those of ordinary skill in the art at the time of filing would have been motivated to improve the transcriptome of the cells in favor of a less-differentiated state. Those of ordinary skill in the art at the time of filing would have been motivated to use an inducible system to more precisely control DUX expression.
In some cases, the cells of Reik are somatic cells in which Oct4, Sox2, Klf4, and cMyc genes are introduced (para 69-71; claim 14) as required in claim 15. 
Claim 16 has been included because Oct4, Sox2, Klf4, and/or cMyc are a DNA methyltransferase protein in the cell or administering a DNA methyltransferase (DNMT), a histone dimethylase activator, and/or a H3K9 methyltransferase inhibitor. 
Reik used E14 ES cells (pg 7, para 126) which are mouse cells as required in claim 19. 
The systems of Knopp and Bosnakovski each require a nucleic acid sequence encoding DUX4 as required in claim 23. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 


The combined teachings of Reik, Knopp and Bosnakovski reprogrammed cells into a totipotent state using a TET family gene and a vector encoding DUX4, and that the cells are somatic cells in which Oct4, Sox2, Klf4, and cMyc genes are introduced (para 69-71; claim 14). 
The combined teachings of Reik, Knopp and Bosnakovski did not teach expressing a DUXC family protein using mRNA as required in claim 24. 
However, Rohani described reprogramming somatic cells using mRNA encoding Oct4, Sox2, Klf4, and cMyc (abstract).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to reprogram somatic cells into a totipotent state using Oct4, Sox2, Klf4, cMyc, a TET family gene, and DUX4 as described by the combined teachings of Reik, Knopp and Bosnakovski using mRNA described by Rohani. Those of ordinary skill in the art at the time of filing would have been motivated to use mRNA because it does not have to enter the cell nucleus to be transcribed and because it provides transient transfection without the need to integrate into the genome. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 


Barberi made “nuclear transfer embryonic stem” (ntES) cells. “Cloned ES cell lines were derived through nuclear transfer from adult tail tip or cumulus cells” of mice (pg 1202, col. 1, end of last full para). 
Barberi did not teach expressing a DUXC family protein in the cells as required in claim 1 or reprogramming them into totipotent cells as required in the intended use in the preamble of claim 1 (“for reprogramming a cell into a totipotent state”). 
However, Knopp described culturing cells with DUX4 to “orchestrate a transcriptome more characteristic of a less differentiated state” (pg 3817, col. 1, end of last full para). DUX4 is a DUXC family protein (pg 21, para 79).
And Bosnakovski taught controlling DUX4 expression using an inducible system for 16 hours (pg 2774, Fig. 5C). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make ntES cells as described by Barberi and expressing DUX4 as described by Knopp. Those of ordinary skill in the art at the time of filing would have been motivated to express DUX4 in the ntES cells to improve the transcriptome of the cells in favor of a less-differentiated state. Those of ordinary skill in the art at the time of filing would have been motivated to use an inducible system to more precisely control DUX expression. 
Barberi used mouse cells as required in claim 19. 

The ntES cell of Barberi is “an enucleated mammalian oocyte that has had the nucleus of a mammalian somatic cell transferred into it” as required in claim 31. 
The Dux4 is mouse Dux4 (Knopp, pg 3825, Fig. 6 caption for (B, C) and (D)) which “is of the same animal type as the somatic cell” used to make the SCNT as required in claim 68.
The cell is a SCNT cell as required in claim 69. 
The Dux protein is mouse as required in claim 70 (Knopp, pg 3825, Fig. 6 caption for (B, C) and (D)).
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

E) Claims 24 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Barberi (Nature Biotech., 2003, Vol. 21, No. 10, pg 1200-1207) in view of Knopp (J. Cell Science, 2016, Vol. 129, pg 3816-3831) and Bosnakovski (EMBO, 2008, Vol. 27, pg 2766-2779) as applied to claims 1, 19, 23, 31, 68-70 and further in view of Rohani (Stem Cell Res., 2016, Vol. 16, pg 662-672).
The combined teachings of Barberi, Knopp, and Bosnakovski reprogrammed cells into a totipotent state using a TET family gene and a vector encoding DUX4, and that the cells are somatic cells in which Oct4, Sox2, Klf4, and cMyc genes are introduced (para 69-71; claim 14). 

However, Rohani described reprogramming somatic cells using mRNA encoding Oct4, Sox2, Klf4, and cMyc (abstract).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to reprogram somatic cells into a totipotent state using Oct4, Sox2, Klf4, cMyc, a TET family gene, and DUX4 as described by the combined teachings of Barberi, Knopp, and Bosnakovski using mRNA described by Rohani. Those of ordinary skill in the art at the time of filing would have been motivated to use mRNA because it does not have to enter the cell nucleus to be transcribed and because it provides transient transfection without the need to integrate into the genome. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632